DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-19, 21 are allowed for the below reasons.
In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method with a an index of a  parameter in the first sequence identifies the corresponding frequency band combination in the second sequence and transmitting V2X configuration parameters of a cell operating in one of the frequency band combinations on which the wireless device supports the V2X transmission wherein the plurality of capability parameters are configured to indicate a supported list of frequency band combinations on which the wireless device supports the V2X transmission and to indicate configuration parameters for the supported list of frequency band combinations.
In regards to claim 11, the prior art of reference does not disclose singly or in combination to render a method with a an index of a  parameter in the first sequence identifies the corresponding frequency band combination in the second sequence and transmitting V2X wherein the plurality of capability parameters are configured to indicate a supported list of frequency band combinations on which the wireless device supports the V2X transmission and to indicate configuration parameters for the supported list of frequency band combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643